ICJ_072_ReviewJudgment333UNAT_CARAT_NA_1987-05-27_ADV_01_NA_07_FR.txt. 159

OPINION DISSIDENTE DE M. EVENSEN
[Traduction]

1. Dans sa requête du 28 août 1984, le Comité des demandes de réfor-
mation a prié la Cour de donner un avis consultatif sur deux questions
relatives au jugement n° 333 du Tribunal administratif des Nations Unies
qui sont libellées comme suit:

«1) Dans son jugement n° 333, du 8 juin 1984 (AT/ DEC/333), le
Tribunal administratif des Nations Unies a-t-il manqué d’exercer sa
juridiction en ne répondant pas 4 la question de savoir s’il existait un
obstacle juridique au renouvellement de l’engagement du requérant
à l'Organisation des Nations Unies après la venue à expiration de son
contrat le 26 décembre 1983?

2) Le Tribunal administratif des Nations Unies, dans le même ju-
gement n° 333, a-t-il commis une erreur de droit concernant les dispo-
sitions de la Charte des Nations Unies?»

L'article 11, paragraphe 1, du statut du Tribunal administratif prévoit
quatre motifs de contestation permettant de présenter à la Cour une re-
quête pour avis consultatif:

a) le Tribunal a outrepassé sa juridiction ou sa compétence;

b) le Tribunal n’a pas exercé sa juridiction;

c) le Tribunal a commis une erreur de droit concernant les dispositions de
la Charte des Nations Unies;

d) le Tribunal a commis, dans la procédure, une erreur essentielle qui a
provoqué un mal-jugé.

La demande d’avis consultatif a été enregistrée dans les délais prévus à
l’article 11, paragraphes 1 et 2, du statut du Tribunal administratif et à
l’article II du règlement intérieur du Comité des demandes de réforma-
tion (doc. A/AC.86/2/Rev.3 du 25 mars 1983). La compétence de la Cour
pour donner suite 4 la demande d’avis ne se heurtait 4 aucun grave obs-
tacle de procédure et la Cour a décidé d’y donner suite conformément a
l’article 96 de la Charte des Nations Unies.

QUESTION 1

2. La première question posée à la Cour, qui est de savoir si le Tribunal
administratif a manqué « d’exercer sa juridiction en ne répondant pas à la
question de savoir s’il existait un obstacle juridique au renouvellement de
l’engagement du requérant à l'Organisation des Nations Unies», semble

145
DEMANDE DE RÉFORMATION (OP. DISS. EVENSEN) 160

comporter des éléments abstraits qui risquent de masquer le véritable pro-
bléme. Elle semble insister sur les aspects de procédure plus que sur les
questions de fond. Du point de vue de la procédure, on peut dire que le
Tribunal a exercé sa juridiction. L’affaire a été plaidée devant le Tribunal
et celui-ci a examiné dans son jugement un grand nombre de problémes et
d’arguments. Sur le fond, on peut approuver le jugement ou ne pas l’ap-
prouver. Mais pour savoir s’il y a eu non-exercice de la juridiction «on
doit appliquer ce qui est le vrai critére et déterminer si le Tribunal a fait
porter sa réflexion sur les bases de la demande et en a tiré ses propres
conclusions...» (Demande de réformation du jugement n° 158 du Tribunal
administratif des Nations Unies, C.1.J. Recueil 1973, p. 193, par. 56.)

Répondre à la question de savoir si le Tribunal a manqué d’exercer sa
juridiction dans des affaires de cette nature revient à dire si oui ou non le
Tribunal a consciencieusement et judicieusement évalué les éléments de
fait et de droit de façon à exercer ses pouvoirs et notamment le pouvoir
discrétionnaire dont il jouit en tant que tribunal pour parvenir à une déci-
sion, en fait comme en droit.

C’est dans ce sens que la Cour s’est prononcée dans l’avis consultatif
qu’elle a donné le 12 juillet 1973 à propos de l'affaire Fasla:

«ce motif de contestation ne vise donc que les cas où, soit sciemment
soit par inadvertance, le Tribunal n'a pas exercé les pouvoirs juridiction-
nels qu'il détient et qui lui permettent de statuer à l'égard d’une affaire
ou d’un élément important d’une affaire » (C.I.J. Recueil 1973, p. 189,
par. 51; les italiques sont de moi).

La Cour explicite ce principe de la façon suivante:

«IL est clair que, pour déterminer si le Tribunal a exercé des pou-
voirs juridictionnels applicables en l'espèce, la Cour doit tenir compte
de la substance et pas seulement de la forme.» (Ibid., p. 189-190,
par. 51; les italiques sont de moi.)

Dans cet avis consultatif, la Cour souligne aussi qu’elle a Y obligation

«d’apprécier dans chaque cas, compte tenu de tous les éléments per-
tinents, si le Tribunal a utilisé en l’affaire les pouvoirs juridictionnels
qu'il possédait et qui lui permettaient de statuer» (ibid., p. 190, par. 51;
les italiques sont de moi).

La déclaration de MM. Foster et Nagendra Singh jointe à cet avis
consultatif contient des indications qui sont également pertinentes en
l'espèce. Il y est dit:

«Mais il faudrait alors se demander si, pour parvenir à sa conclu-
sion, le Tribunal n’est pas sorti d’une marge d’appréciation raison-
nable et de ce qu’on pourrait appeler une évaluation normale des
faits de la cause...» (Ibid., p. 218.)

r conséquent, la vraie question à trancher n’est pas oir si ri-
Par c ent, | e tion à trancher n’est pas de sav le T

146
DEMANDE DE RÉFORMATION (OP. DISS. EVENSEN) 161

bunal administratif a manqué d’exercer sa juridiction; il est évident qu’il
l’a exercée. Le vrai problème est celui qui est soulevé dans la question 2:
en exerçant sa juridiction, le Tribunal a-t-il commis une erreur de droit
concernant les dispositions de la Charte des Nations Unies?

Je partage donc les conclusions de la Cour sur la question 1 à savoir que
le Tribunal n’a pas manqué d’exercer sa juridiction en ne répondant pas à
la question de savoir s’il existait un obstacle juridique au renouvellement
de engagement du requérant à l'Organisation des Nations Unies après la
venue à expiration de son contrat le 26 décembre 1983.

QUESTION 2

3. La seconde question posée à la Cour est de savoir si le Tribunal ad-
ministratif, dans son jugement n° 333, a «commis une erreur de droit
concernant les dispositions de la Charte des Nations Unies ». Sur ce point,
je me vois contraint de présenter une opinion dissidente car je ne partage
pas les vues exprimées par la majorité des membres de la Cour.

4. Les principales dispositions de la Charte des Nations Unies qui sont
pertinentes en l’espèce figurent au chapitre XV de la Charte et concernent
le Secrétariat; ce sont en particulier les articles 100 et 101.

L'article 100 est ainsi libellé:

«1. Dans l’accomplissement de leurs devoirs, le Secrétaire général
et le personnel ne solliciteront ni n’accepteront d’instructions
d’aucun gouvernement ni d’aucune autorité extérieure à l’Organisa-
tion. Ils s’abstiendront de tout acte incompatible avec leur situation
de fonctionnaires internationaux et ne sont responsables qu’envers
l'Organisation.

2. Chaque Membre de l'Organisation s’engage à respecter le
caractère exclusivement international des fonctions du Secrétaire
général et du personnel et à ne pas chercher à les influencer dans
l'exécution de leur tâche. »

L'article 101 dispose ce qui suit dans ses paragraphes 1 et 3:

«1. Le personnel est nommé par le Secrétaire général conformé-
ment aux règles fixées par l’Assembiée générale. »

«3. La considération dominante dans le recrutement et la fixation
des conditions d'emploi du personnel doit être la nécessité d’assurer
à l'Organisation les services de personnes possédant les plus hautes
qualités de travail, de compétence et d’intégrité. Sera dûment prise
en considération l’importance d’un recrutement effectué sur une
base géographique aussi large que possible. »

Dans ces articles, la Charte énonce des principes généraux. Ceux-ci ont
été mis en œuvre par le statut et le règlement du personnel, conformément

147
DEMANDE DE RÉFORMATION (OP. DISS. EVENSEN) 162

à l’article 101, paragraphe 1, de la Charte, ainsi que par la jurisprudence
du Tribunal administratif. La disposition figurant dans le paragraphe 5 de
la section IV de la résolution 37/126 de l’Assemblée générale, que le dé-
fendeur reconnaît être tenu d’appliquer, appartient aussi à cette catégorie
de textes.

Il s’agit donc de savoir si le Tribunal, dans son jugement n° 333, a
commis une erreur en interprétant et en appliquant aux faits qui font
l’objet du présent avis ceux de ces textes qui étaient pertinents.

5. Les principes susmentionnés de la Charte ont été repris et déve-
loppés au chapitre IV du statut du personnel. C’est ainsi que le chapitre IV
contient, à son article 4.4, des dispositions qui semblent particulièrement
pertinentes en l'espèce. On y lit:

« Sous réserve des dispositions du paragraphe 3 de l’article 101 de
la Charte, et sans entraver l’apport de talents nouveaux aux divers
échelons, il doit être pleinement tenu compte, pour les nominations aux
postes vacants, des aptitudes et de l'expérience que peuvent posséder des
personnes qui sont déjà au service de l'Organisation.» (Les italiques
sont de moi.)

Des dispositions analogues se trouvent dans le réglement du personnel;
elles comportent des règles détaillées sur les modalités d’application des
dispositions susmentionnées de la Charte des Nations Unies et du statut
du personnel. La disposition 104.14 du réglement du personnel dispose
aotamment à son alinéa a)i): « Le Secrétaire général constitue un comité
des nominations et des promotions chargé de donner des conseils sur les
aominations, les promotions et la revision de la situation des ... fonction-
aaires.» Selon l’alinéa a) ii), le comité «lorsqu'il y a des postes à pourvoir,
donne normalement la préférence, à titres égaux, aux fonctionnaires du Se-
crétariat» (les italiques sont de moi).

6. Aux dispositions de la Charte, du statut et du règlement du per-
sonnel il faut ajouter le paragraphe 5 de la section IV de la résolu-
ion 37/126 de l’Assemblée générale, qui prévoit d’autres modalités
d'application du principe susmentionné. Ce paragraphe est ainsi libellé :

«5. Décide que, lorsque des fonctionnaires nommés pour une
durée déterminée auront accompli cinq années de service continu en
donnant satisfaction, leur cas sera pris équitablement en considéra-
tion aux fins d’une nomination de carrière. »

7. C’est un fait établi que le supérieur hiérarchique de M. Yakimetz le
louait sans réserve. Les états de service de celui-ci étaient excellents; ainsi
qu'il ressort du dossier de l’affaire, il a également été dit qu’il fallait conti-
nuer à s'assurer ses services et à bénéficier de sa longue expérience de
fonctionnaire de l'Organisation. A propos du rapport d’appréciation du
comportement professionnel de M. Yakimetz, établi le 3 novembre 1983,
le Sous-Secrétaire général a clairement déclaré dans sa lettre du 8 no-
vembre 1983 (doc. AT/DEC/333, p. 6):

148
DEMANDE DE RÉFORMATION (OP. DISS. EVENSEN) 163

«Je viens de signer le rapport d'appréciation du comportement
professionnel vous concernant d’où il ressort que l’excellent travail
que vous avez accompli au cours de votre première année au bureau
.. a continué de donner pleinement satisfaction à vos supérieurs. Je
noteavec plaisir que vous avez répondu pleinement à notre attente en
continuant de faire preuve des qualités professionnelles, du dévoue-
ment et de l’ardeur au travail qui avaient justifié votre promotion. Je
considère que vous êtes un fonctionnaire dont la contribution … satisfait
aux normes les plus élevées de compétence et de dévouement qui sont
attendues d’un fonctionnaire de l'ONU … je ne vois aucune diffi-
culté à recommander une nouvelle prolongation de votre contrat...»
(Les italiques sont de moi.)

Dans sa lettre du 29 octobre 1983, M. Yakimetz a demandé «un re-
nouvellement de [son] contrat» ou «mieux encore [sa] nomination à titre
définitif ». Le 23 novembre 1983, M. Yakimetz a alors reçu la réponse sui-
vante, qui est assez singulière:

«Sur instructions du cabinet du Secrétaire général, je tiens à vous
informer que l'Organisation n’a pas l'intention de prolonger votre
engagement pour une durée déterminée au-delà de sa date d’expira-
tion, à savoir le 26 décembre 1983.» (Annexe 36 à l'exposé des faits et
plaidoirie du requérant.)

Cette lettre semble extraordinaire pour plusieurs raisons. Du point de
vue de la forme, elle est d’une brièveté excessive. A ce sujet, on se rappel-
lera que M. Yakimetz avait été un excellent fonctionnaire de l’Organisa-
tion, pendant nombre d’années, d’abord de 1969 à 1977 en tant que revi-
seur, puis de décembre 1977 à décembre 1982, pendant une période de
cinq ans prolongée d’une année jusqu’au 26 décembre 1983, en qualité
de reviseur puis d'administrateur de programmes au département des
affaires économiques et sociales internationales.

La lettre ne fournit en fait aucune explication au refus d'envisager une
prolongation du contrat de M. Yakimetz. Il n’y est pas indiqué que sa de-
mande de nomination de carrière avait été transmise au comité des nomi-
nations et des promotions constitué par le Secrétaire général et « chargé de
donner des conseils sur les nominations, les promotions et la revision de la
situation des agents des services généraux et des fonctionnaires de la caté-
gorie des administrateurs » (disposition 104.14 a)i) du règlement du per-
sonnel). I] n’y est même pas dit que sa candidature à un poste de carrière
avait été enregistrée et encore moins qu’elle était à l'examen. Rien n’in-
dique s’il a été tenu compte de la disposition applicable du paragraphe 5
de la section IV de la résolution 37/126 de l’Assemblée générale. En outre,
il n’est pas précisé que la disposition 104.14 a) ii) a été dûment prise en
considération, non plus que l’article 4.4 du chapitre IV du statut du per-
sonnel, aux termes duquel:

«il doit être pleinement tenu compte, pour les nominations aux

149
DEMANDE DE RÉFORMATION (OP. DISS. EVENSEN) 164

postes vacants, des aptitudes et de l'expérience que peuvent posséder
des personnes qui sont déjà au service de l'Organisation ».

Devant le refus du Secrétariat de prolonger le contrat de M. Yakimetz, :
son supérieur hiérarchique, le Sous-Secrétaire général à la planification et
à la coordination des programmes, a fait connaître son avis dans une lettre
du 2 décembre 1983 qu'il a adressée au Sous-Secrétaire général aux ser-
vices du personnel (doc. AT/DEC/333, p. 7). Il lui a notamment écrit:

« I] me paraît extraordinaire qu’une telle décision soit prise sans
que le principal responsable du bureau concerné soit consulté,
d’autant plus que le fonctionnaire visé a rendu pendant onze ans des
services d’une excellente qualité à l'Organisation, qu’on lui attribuait il
y a encore quatre semaines la note la plus élevée possible dans son
rapport d’évaluation, qu’il a été promu à la classe P-5 et élu au début
de l’année vice-président de la commission des nominations et des
promotions, et enfin que ce fonctionnaire s’acquitte actuellement de
tâches importantes — pour l’une desquelles il est à certains égards
exceptionnellement qualifié... » (Les italiques sont de moi.)

8. Bien entendu, toute décision du Secrétaire général de prolonger ou
de ne pas prolonger un contrat de service au Secrétariat de l'Organisation
des Nations Unies ou d’accorder à un fonctionnaire une nomination de
carrière relève de son pouvoir discrétionnaire. Pourtant, comme le Tri-
bunal administratif de l'Organisation internationale du Travail l’a dé-
claré en l’affaire Rosescu (jugement n° 431, p. 7, par. 5):

« Bien que la décision de renouveler ou de ne pas renouveler l’en-
gagement d’un fonctionnaire relève du pouvoir d'appréciation, elle
n'échappe pas entièrement au contrôle du Tribunal. Elle est au
contraire susceptible d’être censurée lorsqu'elle est atteinte de vices
tels que l'incompétence, la violation de règles de forme ou de procédure,
l'erreur de fait ou de droit, l'omission de tenir compte de faits essentiels,
le détournement de pouvoir ou l’inexactitude manifeste des conclusions
tirées du dossier. » (Les italiques sont de moi.)

Au sujet de la nécessité de consulter le gouvernement de l'Etat inté-
ressé lorsque le renouvellement de l’engagement d’un de ses fonction-
naires est envisagé, le Tribunal administratif a relevé ce qui suit en l’affaire
Rosescu (ibid. p. 7-8, par. 6):

«s’il s’agit de renouveler le contrat d’un tel fonctionnaire, il est com-
préhensible que organisation consulte de nouveau l’Etat membre,
qui peut avoir de sérieuses raisons de réengager son ancien agent.
Toutefois, il ne s'ensuit pas que le Directeur général doive se plier aveu-
glément au désir de l'Etat avec lequel il a pris contact. Certes, il s'incline
à juste titre devant une opposition fondée expressément ou implicitement
sur des motifs légitimes. En revanche, il ne saurait renoncer à prendre
une mesure favorable à l organisation à la seule fin de se conformer à la
manière de voir d'un Etat membre. Le souci d’une organisation d’en-

150
DEMANDE DE RÉFORMATION (OP. DISS. EVENSEN) 165

tretenir des relations harmonieuses avec tous les Etats membres ne
doit pas conduire le Directeur général à faire la volonté de chacun
d’eux.» (Les italiques sont de moi.)

9. Je reviens maintenant à la question essentielle, celle de savoir si le cas
du requérant a été pris «équitablement en considération aux fins d’une
nomination de carrière», comme le prévoit le paragraphe 5 de la sec-
tion IV de la résolution 37/126 de l’Assemblée générale. Il faut aussi se
demander comment le Secrétaire général va exercer dûment son pouvoir
discrétionnaire en la matière et quelles sont les modalités particulières qui
s'imposent à cet égard.

Le Secrétaire général de l'Organisation des Nations Unies, comme je
lai relevé plus haut, exerce et doit nécessairement exercer un pouvoir dis-
crétionnaire lors du recrutement et de l’engagement des fonctionnaires.
Mais il doit l'exercer dans certaines limites et selon certains principes
directeurs reconnus, parfois généraux et parfois plus précis, comme
c’est le cas pour la nomination des fonctionnaires.

Les principales dispositions régissant la compétence du Secrétaire
général en matière de nomination du personnel de l'Organisation se
trouvent à l’article 101, paragraphe 1, de la Charte des Nations Unies,
aux termes duquel: «Le personnel est nommé par le Secrétaire général
conformément aux règles fixées par l’Assemblée générale.» (Les italiques
sont de moi.) Il en résulte que son pouvoir discrétionnaire est soumis aux
règles fixées par l’Assemblée générale. Ces questions ont été débattues
lors des travaux préparatoires de la Charte.

Dans l’ouvrage de Goodrich, Hambro et Simons intitulé Commentary
to the Charter of the United Nations (3° éd. revisée, p. 601) il est dit
que pendant la rédaction de la Charte une proposition visant à partager ce
pouvoir de nomination entre le Secrétaire général et les gouvernements a
été rejetée:

«Au cours des débats sur l’organisation du Secrétariat qui eurent
lieu à la commission administrative et budgétaire ... il a été proposé
que la nomination des fonctionnaires du Secrétariat soit subordonnée
à l'accord du gouvernement du candidat intéressé. Pour appuyer cette
proposition, on a fait valoir que ce sont les gouvernements qui sont
les mieux placés pour juger des qualités des candidats, que les per-
sonnes nommées devaient jouir de la confiance de leur gouverne-
ment et qu’une fois nommées leurs fonctions exclusivement interna-
tionales seraient ainsi respectées. Mais la majorité a considéré que
la procédure proposée empiéterait sur la responsabilité exclusive
impartie au Secrétaire général par l’article 101.» (Les italiques sont
de moi.)

10. I résulte de l’article 101, paragraphe 1, de la Charte non seulement
que le Secrétaire général a été investi du pouvoir de nommer le personnel
de l'Organisation mais qu’il est tenu d’exercerson pouvoir discrétionnaire.
Ii ne peut pas se plier aux ordres ou aux vœux de gouvernements et d’orga-

151
DEMANDE DE RÉFORMATION (OP. DISS. EVENSEN) 166

nisations, ou à d’autres pressions extérieures, ni se laisser indûment in-
fluencer par eux. Il est à noter aussi que le pouvoir discrétionnaire du
Secrétaire général n'est pas synonyme d'attributions illimitées ou absolues.
Selon les principes généraux du droit, ce pouvoir discrétionnaire doit
s'exercer conformément à des modalités reconnues.

En revanche, il est dit clairement dans la disposition 104.12 b) du règle-
ment du personnel que les nominations de durée déterminée n’autorisent
pas leur titulaire à compter sur une prolongation ou sur une nomination
de carrière. En conséquence, le pouvoir discrétionnaire du Secrétaire gé-
néral revêt une importance capitale pour la composition du Secrétariat et
la nomination des fonctionnaires. De même, il est clair que le Secrétaire
général, dans l’exercice de son pouvoir discrétionnaire, est tenu d’appli-
quer certaines règles et normes bien établies.

Il convient de rappeler ici les conditions et règles élémentaires énoncées
dans le jugement n° 54 du Tribunal administratif à l’occasion de l’affaire
Mauch. Le Tribunal a déclaré alors (p. 251, par. 5):

«Si l’on a voulu dans ce domaine laisser au Secrétaire général une
entière liberté d'action, i/ ne saurait cependant user de ses pouvoirs de
façon arbitraire ou capricieuse ni donner, du licenciement, un motif spé-
cieux ou inexact qui révélerait un manque de bonne foi ou un mépris des
droits du fonctionnaire en cause.» (Les italiques sont de moi.)

Un tel abus du pouvoir discrétionnaire risquerait d'aboutir à un déni de
justice, voulu ou non, qui serait incompatible avec l’exercice de ce pou-
voir.

11. Des dispositions concrètes relatives à l’exercice par le Secrétaire
général de son pouvoir discrétionnaire en matière de nomination du
personnel figurent dans la résolution 37/126 de l’Assemblée générale,
dans le chapitre IV, articles 4.2 et 4.4, du statut du personnel et dans la
disposition 104.4 du règlement du personnel.

La résolution 37/126 de l’Assemblée générale dispose, au paragraphe 5
de sa section IV:

«lorsque des fonctionnaires nommés pour une durée déterminée
auront accompli cinq années de service continu en donnant satisfac-
tion, leur cas sera pris équitablement en considération aux fins d'une
nomination de carrière» (les italiques sont de moi).

Le paragraphe 4 de la même section de la résolution dispose que les orga-
nisations :

«déterminent de façon continue leurs besoins en personnel perma-
nent et en personnel nommé pour une durée déterminée en même
temps qu’elles appliquent le processus de planification des res-
sources humaines ».

Compte tenu non seulement de la résolution 37/126 de l’Assemblée gé-
nérale, mais aussi des conditions assez strictes énoncées au chapitre IV,

152
DEMANDE DE RÉFORMATION (OP. DISS. EVENSEN) 167

articie 4.4, du statut du personnel et dans la disposition 104.14 du règle-
ment du personnel, il aurait été tout à fait irrégulier de rejeter la candi-
dature du requérant aux fins d’une nomination de carrière. Or, au vu
notamment de la correspondance échangée entre le Secrétaire général et
M. Yakimetz, force m’est de conclure que le cas du requérant n'a pas été
pris équitablement en considération aux fins d'une nomination de carrière
selon la lettre et l’esprit de la résolution 37/126 de l’Assemblée générale.

12. Dans la lettre qu’il a adressée le 13 décembre 1983 au Secrétaire
général (annexe 39 à l’exposé des faits et plaidoirie du requérant), le
conseil de M. Yakimetz mentionne la résolution 37/126 (sect. IV, par. 5)
de l’Assemblée générale, l’article 4.4 du statut du personnel et la disposi-
tion 104.14 du règlement du personnel ainsi que l’article 101, para-
graphe 3, dela Charte des Nations Unies. Dans cette lettre, il est dit à juste
titre que la demande de M. Yakimetz tendant à ce que son engagement
soit prolongé ou à ce qu’il soit nommé à un poste de carrière devait être
prise «équitablement en considération» et que des éléments non perti-
nents ne sauraient empêcher que sa candidature «soit prise équitable-
ment et raisonnablement en considération ».

La réponse du 21 décembre 1983, signée au nom du Secrétaire général
par M. Nègre (annexe 40 à l'exposé des faits et plaidoirie du requérant),
révèle que la demande de M. Yakimetz n’a pas été «prise équitablement
en considération » car le raisonnement juridique a été entaché de graves
vices. Ii ressort clairement de cette lettre qu’on est parti à tort de l’idée que
M. Yakimetz ne pouvait pas être mis au bénéfice du principe selon lequel
un cas comme le sien doit être «pris équitablement en considération »
aux fins d’un maintien en fonctions parce que sa situation n’était pas «la
même que celle de «la plupart des fonctionnaires » ayant des états de
service comparables»; la raison suivante lui est donnée: «votre présent
contrat a été conclu sur la base d’un détachement de la fonction publique
de votre pays» (ibid.).

On peut relever en passant que méme ce qui est dit des faits parait
inexact ou du moins tendancieux. De surcroit, M. Négre semble partir
du principe, dans sa lettre, qu’un fonctionnaire détaché dés le début pour
travailler au Secrétariat ne devrait pas pouvoir être nommé à un poste de
carriére «sans la participation de toutes les parties initialement en
cause». Cela semble impliquer qu’une nomination de carriére serait en
fait, dans de telles circonstances, une sorte de contrat de détachement
déguisé. Le fait que des contrats de détachement «n’autorisent pas leur
titulaire à compter sur une prolongation ou sur une nomination d’un
type différent» ne doit pas constituer un obstacle à un éventuel renou-
vellement de ces contrats ou à leur conversion en une nomination de
carrière. Au contraire, ce libellé vise la possibilité d’un renouvellement
ou d’une conversion, s’il apparaît raisonnable et opportun d’y procéder
dans un cas concret.

C’est commettre une erreur de droit concernant des dispositions de la
Charte des Nations Unies que de présumer qu’une nomination de carriére
ne serait possible qu’avec un détachement ou du moins avec le consente-

153
DEMANDE DE RÉFORMATION (OP. DISS. EVENSEN) 168

ment de l’Etat ayant précédemment accordé le détachement. Ce ne serait
pas non plus dans l'intérêt de l'Organisation, du Secrétariat et des fonc-
tionnaires. D’autres faits assez bizarres semblent confirmer l'impression
que la candidature de M. Yakimetz n’a pas été dûment prise en considéra-
tion.

13. C’est ainsi que le 28 février 1983 le requérant a reçu de M. Sadry,
directeur de la division d'administration du personnel, un «mémo-
randum » dans lequel celui-ci l’informait de ce qui suit:

«il m’a été demandé de vous communiquer la décision du Secrétaire
général de vous placer en congé spécial à plein traitement, à compter
du 1* mars 1983 et jusqu’à nouvel ordre» (annexe 26 à l’exposé des
faits et plaidoirie du requérant).

M. Sadry n'avait pas mâché ses mots pour lui signifier cette mesure
inhabituelle. Elle entrait immédiatement en vigueur et ce pour un temps
indéterminé. Qui plus est, elle n’était pas motivée. La disposition 105.2 a)
du règlement du personnel relative aux périodes de congé spécial était
citée, mais il n’était pas dit pourquoi cette disposition était invoquée. À ce
propos il convient de noter que, en plus du congé spécial qui peut être
accordé aux fonctionnaires soit «pour leur permettre de poursuivre des
études ou des recherches dans l'intérêt de l'Organisation, soit en cas de
maladie prolongée», un congé spécial peut également leur étre accordé
«pour toute autre raison importante ». Il me semble découler du libellé de
la disposition 105.2 du règlement du personnel que cette raison doit être
fournie, surtout lorsque aucune demande de congé spécial n’a été pré-
sentée. La durée de ce congé spécial non sollicité n’a pas non plus été
précisée, il s’appliquait «jusqu’à nouvel ordre».

Lorsque de telles mesures extraordinaires sont sommairement prises à
l'égard d’un fonctionnaire respecté, il semble que la moindre des choses
serait de bien les motiver.

Qu'il me soit permis de dire que le Secrétaire général aurait dû aussi, en
vertu des principes de justice et d'équité, fixer au requérant un délai de
réponse et qu’il n’aurait pas dû mettre lesdites mesures en application
avant la fin de ce délai et avant que le requérant ait pu répondre, protester
ou demander un entretien à propos de cette atteinte brutale et inattendue
à son avenir professionnel.

A mon avis, le Secrétariat n’a pas suivi une procédure équitable en met-
tant le requérant, sans qu'il ait sollicité, en congé spécial illimité. Il aurait
fallu respecter un minimum de règles de procédure dans l’exercice d’un tel
pouvoir discrétionnaire.

Certains passages du jugement n° 333 du Tribunal administratif sem-
blent mériter d’être relevés à ce sujet. Il est dit, à la page 20, para-
graphe XX, du jugement:

«Le Tribunal tient toutefois à marquer sa réprobation devant le
fait que le défendeur n’a pas indiqué suffisamment tôt et de façon spé-

154
DEMANDE DE RÉFORMATION (OP. DISS. EVENSEN) 169

cifique qu’il avait pris équitablement en considération le cas du re-
quérant aux fins d’une nomination de carrière comme l’y enjoignait
la résolution de l’Assemblée générale. Cependant, cette omission de la
part du défendeur n'a pas causé de préjudice notable au requérant...»
(Les italiques sont de moi.)

Il peut paraître surprenant d’affirmer que ladite omission du défendeur
n’a pas causé de préjudice notable au requérant étant donné que l’engage-
ment de M. Yakimetz n’a pas été renouvelé et que sa candidature à un
poste de carrière a été passée sous silence.

14. Il s’agit notamment de savoir comment le Secrétaire général doit
dans les formes exercer son pouvoir discrétionnaire, en l’absence de toute
procédure spécifiée dans le règlement du personnel et sans que rien n’in-
dique en l’occurrence par quel processus le Secrétaire est parvenu à sa
décision ni ce qui l’a motivée. Ni le statut ni le règlement du personnel ne
contiennent de dispositions sur la procédure à suivre, ce qui ne veut pas
dire que le Secrétaire général puisse agir sans respecter les formes.

A mon sens, cette absence totale de formalisme dans la procédure de
prise de décision en l'affaire Yakimetz et l’absence de toute raison indi-
quant comment le Secrétaire général est parvenu à sa décision frisent le
déni de justice. S’agissant de l'exercice du pouvoir discrétionnaire du Se-
crétaire général, il se pourrait donc bien qu’un grave abus de ce pouvoir
ait été commis quand, par le mémorandum du 11 mars 1983 émanant du
cabinet du Secrétaire général, il a été interdit au requérant de pénétrer
dans l'enceinte de l'Organisation des Nations Unies «jusqu'à nouvel ordre »
(annexe 29 à l'exposé des faits et plaidoirie du requérant). Cette interdic-
tion n’a pas été motivée. En outre, selon les renseignements disponibles,
M. Yakimetz s’est aussi vu interdire l’accès à la cafétéria de l’Organisa-
tion. I] ne faut pas oublier que M. Yakimetz était encore titulaire d'un contrat
d'engagement en cours de validité. Le fondement juridique de ces mesures
était et reste ténu. Aucun motif de fait ni de droit n’a été donné à l’appui de
cette décision extraordinaire, si ce n’est cette vague explication:

«il était dans l'intérêt de l'Organisation, à ce stade et dans l’attente
d’un examen plus approfondi de la question, que vous ne pénétriez
pas dans l’enceinte de l'Organisation des Nations Unies » (annexe 30
à l’exposé des faits et plaidoirie du requérant).

Mais qu’en est-il des intérêts légitimes du requérant? Une interdiction
aussi exceptionnelle doit avoir été ressentie par M. Yakimetz et consi-
dérée aussi bien par ses collègues que dans d’autres milieux comme dés-
honorante.

15. Ii découle des principes fondamentaux de justice et de correction
envers le personnel du Secrétariat qu'il aurait fallu fournir par écrit à
M. Yakimetz des raisons adéquates à l’appui de la décision de ne pas lui
accorder une nomination de carrière.

En fait, le requérant n’a pas reçu de réponse à sa candidature à un poste

155
DEMANDE DE RÉFORMATION (OP. DISS. EVENSEN) 170

de carrière et aucune communication à ce sujet ne lui est parvenue à ce
jour.

Cette série d'événements inhabituels me semble indiquer que la can-
didature de M. Yakimetz à un poste de carrière n’a pas été prise équita-
blement en considération comme l’exigeait la résolution 37/126 de
l’Assemblée générale. Il est d’autre part peu probable que les dispositions
du chapitre IV, articles 4.2 et 4.4, du statut du personnel et ainsi que la
disposition 104.14 du règlement du personnel aient été dûment respec-
tées. Les événements qui ont suivi semblent confirmer cette conclusion.

Pour des raisons qui n’ont pas été spécifiées, M. Yakimetz s’est vu inter-
dire de travailler dans son propre bureau du bâtiment du Siège mais il a
été autorisé par la suite à travailler à quelque distance de là, d’abord dans
le bâtiment Chrysler puis dans le bâtiment Burroughs. Lorsque le nou-
veau bâtiment CD-2 a été prêt, il a été autorisé à retourner dans sa section
et à travailler dans ce bâtiment jusqu’à l’expiration de son contrat.

La Cour ne possède pas de renseignements adéquats sur les raisons qui
sous-tendent ces mesures. Maïs il semble au moins que celles-ci contri-
buent à éclairer quelque peu la question de savoir si le cas du requérant a
été pris «équitablement en considération aux fins d’une nomination de
carrière » conformément à la résolution 37/126 de l’Assemblée générale.
Quelles que puissent avoir été ces raisons, il ne peut pas s’agir d’un
manque d’aptitude ni d’un manque d’intégrité puisque M. Yakimetz a été
promu à la classe P-5 le 29 juin 1983 et que cette promotion récompensait
manifestement ses qualités professionnelles et son dévouement au service
de Organisation.

Je me vois forcé de conclure de ces événements que le cas du requérant
n’a guère été pris «équitablement en considération aux fins d’une nomi-
nation de carrière ».

16. Pour terminer l’examen de ce que devrait être la norme régissant
l’exercice du pouvoir discrétionnaire conféré à un fonctionnaire chargé
de l'administration, on peut mentionner les éléments complémentaires ci-
après. Il faut respecter l’article 100 de la Charte des Nations Unies, suivant
lequel ni le Secrétaire général ni le personnel «ne solliciteront ni n’accep-
teront d'instructions d'aucun gouvernement ni d’aucune autorité exté-
rieure à l'Organisation». Il faut aussi tenir compte du paragraphe 3 de
l’article 101, aux termes duquel le Secrétaire général doit assurer à l’Orga-
nisation les services de personnes «possédant les plus hautes qualités de
travail, de compétence et d’intégrité» et dans lequel il est ajouté que le
Secrétaire général doit prendre en considération «f’importance d’un re-
crutement effectué sur une base géographique aussi large que possible».

ll convient de mentionner également les éléments suivants:

a) l'obligation d’agir de bonne foi et compte dûment tenu des normes ad-
mises en matière de comportement;

b) l'obligation de prendre dûment en considération les droits et devoirs
du personnel en général et du fonctionnaire concerné en particulier;

156
DEMANDE DE RÉFORMATION (OP. DISS. EVENSEN) 171

c) la nécessité évidente d’envisager une nomination de carrière pour
M. Yakimetz lors de la prise en considération équitable de son cas et la
nécessité de lui en faire connaître le résultat sans délai et en le motivant.

17. On ne peut examiner la question de savoir si, dans son jugement
n° 333, le Tribunal administratif a «commis une erreur de droit concer-
nant les dispositions de la Charte des Nations Unies » sans étudier briève-
ment la nature juridique de la notion de détachement.

L'application et les conséquences juridiques de la notion assez vague
de détachement doivent être envisagées à la lumière des principes qui
viennent d’être examinés succinctement. C’est ainsi que l’article 100 de la
Charte dispose que, dans l’accomplissement de leurs devoirs, les fonc-
tionnaires du Secrétariat des Nations Unies «ne solliciteront ni n’accepte-
ront d'instructions d’aucun gouvernement ni d’aucune autorité extérieure
à l'Organisation ». D’autre part les fonctionnaires «s’abstiendront de tout
acte incompatible avec leur situation de fonctionnaires internationaux
[qui] ne sont responsables qu’envers l'Organisation ». Ces obligations fon-
damentales sont développées à l’article 1 du statut du personnel.

18. Ni la Charte des Nations Unies, ni le statut et le règlement du per-
sonnel ne contiennent de dispositions relatives au détachement. Il se
pourrait par contre que le principe même du détachement soulève des
questions liées à l’article 100 de la Charte et aux dispositions susmention-
nées du règlement du personnel.

Une des conclusions à tirer de ces dispositions est que, si une personne
détachée demande que son engagement soit renouvelé ou plus spéciale-
ment qu’on la nomme à un poste de carrière, sa précédente nomination,
fondée sur un détachement, ne devrait en principe pas constituer un obstacle
juridique à un renouvellement ou à une nomination de carrière. L Organi-
sation peut avoir intérêt à s’assurer pour le Secrétariat les services de
fonctionnaires ayant fait la preuve de leurs qualités et ayant acquis une
expérience précieuse en tant que fonctionnaires détachés.

Dans son jugement n° 333, le Tribunal administratif a déclaré:

«IV. Dans la lettre qu’il a adressée le 21 décembre 1983 au requé-
rant, le défendeur a conclu que, comme la participation de toutes les
parties en cause était nécessaire pour que l'engagement du requérant
soit renouvelé, il était impossible en l’espèce de prendre une décision
dans ce sens.»

Cette déclaration du Tribunal constitue une simplification si grave qu’elle
est indéfendable. Le Tribunal semble ne pas avoir envisagé ou ne pas
avoir voulu envisager l’éventualité d’une nomination de carrière indépen-
dante d’un détachement. Le détachement peut être un procédé utile dans
la mesure où l’on peut escompter qu’une personne détachée par son gou-
vernement aura bien les qualités personnelles et professionnelles corres-
pondant à l'emploi en question. Certes, les personnes nommées à des
postes de carrière le sont aussi souvent sur recommandation officielle,
même en l’absence de détachement.

157
DEMANDE DE RÉFORMATION (OP. DISS. EVENSEN) 172

Dans la demande de réformation du jugement n° 333 du Tribunal admi-
nistratif formée par M. Yakimetz (doc. A/AC.86/R.117, p. 4, par. 9), il est
donné un aperçu succinct de ce problème de détachement :

«le défendeur a-t-il commis une erreur en estimant qu’ayant anté-
rieurement été employé dans le cadre d’un contrat qualifié de « déta-
chement », le requérant était de ce fait privé de manière permanente
de la possibilité d’être employé à l'Organisation des Nations Unies
au titre d’un contrat ou d’une nomination d’un type différent ».

A mon avis, ce problème est fondamental en l'espèce et le Tribunal semble
lavoir occulté.

Un aspect essentiel de ce problème a été évoqué comme suit par M. Kean
dans son opinion dissidente (jugement n° 333, p. 26, par. 10):

«Dans le cas du requérant, il était impossible, étant donné les
circonstances, que le requérant reprenne ses fonctions au sein de
l'administration nationale dont il venait de démissionner, ce que ne
souhaitait d’ailleurs ni le gouvenement ni le requérant. Par consé-
quent, un accord présumé d’exclusion (explicite ou implicite)
n'aurait eu pour effet que d'empêcher le requérant d’être employé
par PONU, immédiatement ou à une date ultérieure, aussi précieux
ou indispensables que ses services puissent être. Il est impensable
que le défendeur ait jamais été partie à un accord aussi déraison-
nable, étant donné que l’article 101.3 de la Charte ... stipule que «la
considération dominante dans le recrutement et la fixation des condi-
tions d'emploi du personnel doit être la nécessité d’assurer à l’Or-
ganisation les services de personnes possédant les plus hautes
qualités de travail, de compétence et d’intégrité ». (Les italiques sont
de moi.)»

19. Mes conclusions, après cet examen rapide de la notion de détache-
ment, sont les suivantes:

Un conflit fondamental entre les dispositions de l’article 100 de la
Charte relatives à l'indépendance et à l'intégrité du Secrétariat et la pra-
tique du détachement risque de surgir si le principe du détachement est
appliqué trop strictement. Pour le cas d’une nomination de carrière, tout
au moins, l'absence de détachement ne saurait constituer un obstacle juri-
dique à un nouvel engagement à l'Organisation. A mon avis, le fonction-
naire dont l'engagement repose sur un contrat de détachement doit aussi
pouvoir solliciter une période de service au Secrétariat, au titre d’un
contrat permanent.

Au vu de ce qui précède, je conclus que le Tribunal administratif, dans
son jugement n° 333 du 8 juin 1984, a commis des erreurs de droit concer-
nant des dispositions de la Charte des Nations Unies. Il a commis une
erreur en entérinant le manquement manifeste du Secrétaire général qui
n’a pas appliqué les dispositions réglementaires du paragraphe 1 de l’ar-
ticle 101 de la Charte, qui s’imposaient à lui. Il a commis une erreur en ne
concluant pas que les mesures administratives prises à l’encontre de

158
DEMANDE DE RÉFORMATION (OP. DISS. EVENSEN) 173

M. Yakimetz étaient incompatibles avec l’article 100 de la Charte. Et il a
commis une erreur concernant le paragraphe 3 de l’article 101 de la
Charte en regardant comme une considération dominante le consente-
ment d’un gouvernement au recrutement d’un fonctionnaire au Secréta-
riat.

C’est parce que je suis en désaccord avec ce qui est dit dans l’avis
consultatif à propos de la question 2 que j’ai dû rédiger la présente opinion
dissidente.

20. Pour conclure, je souhaite ajouter quelques observations sur un
point qui concerne à la fois la question 1 et la question 2, à savoir les consé-
quences juridiques éventuelles, s’il y en a, du fait que M. Yakimetz a
changé de résidence permanente et opté pour la nationalité américaine.

M. Ustor a souligné, dans la déclaration qu'il a jointe au jugement
n° 333 du Tribunal administratif (p. 22), que:

«le requérant ne remplissait pas les conditions requises pour que son
cas soit pris en considération aux fins d’une nomination de carrière.
En tout état de cause, vu les circonstances dans lesquelles il a choisi
de rompre avec son pays, le requérant «ne pouvait plus prétendre
remplir les conditions qui régissent l’emploi à l'Organisation des Na-
tions Unies » et il ne pouvait s'attendre à ce que l’examen de sa can-
didature aboutisse à une nomination permanente ».

Cette assertion paraît trop catégorique pour être soutenable. J’ai exa-
miné plus haut la disposition de la résolution 37/126 de l’Assemblée géné-
rale selon laquelle le cas des fonctionnaires «sera pris équitablement en
considération aux fins d’une nomination de carrière».

Dans sa déclaration, M. Ustor semble renverser ce principe en affir-
mant en fait qu’il ne faut aucunement prendre en considération aux fins
d’une nomination de carrière le cas des fonctionnaires appartenant à la
catégorie de M. Yakimetz. Ce qui me préoccupe également, c’est que l’ab-
solutisme de M. Ustor frise la violation des principes sur lesquels reposent
l'article 100 de la Charte, ceux qui ont trait à l'indépendance et à l’inté-
grité des fonctionnaires, ainsi que des principes juridiques fondamentaux
énoncés dans la déclaration universelle des droits de l’homme du 10 dé-
cembre 1948, et notamment ceux des articles 13 et 15, aux termes des-
quels : « Toute personne a le droit de quitter tout pays, y compris le sien, et
de revenir dans son pays» (art. 13, par. 2); « Nul ne peut être arbitraire-
ment privé de sa nationalité ni du droit de changer de nationalité » (art. 15,
par. 2).

Certes, un changement de nationalité risque de créer des complications
du point de vue des nécessités et des effets du détachement ainsi que de
la disposition du paragraphe 3 de l’article 101 de la Charte, qui est ainsi
rédigée: «Sera dûment prise en considération l'importance d’un recru-
tement effectué sur une base géographique aussi large que possible. »

Or, la «considération dominante» définie au paragraphe 3 de l’ar-
ticle 101 de la Charte doit être «la nécessité d’assurer à l'Organisation les
services de personnes possédant les plus hautes qualités de travail, de

159
DEMANDE DE RÉFORMATION (OP. DISS. EVENSEN) 174

compétence et d’intégrité» dans le recrutement des fonctionnaires. Ces
qualités, M. Yakimetz les possédait indéniablement. On peut dire que le
requérant est resté loyal à l’égard de l'Organisation malgré certaines pres-
sions et certains revers. A mon avis, la rupture des liens avec un gouverne-
ment n’est pas unilatérale. Il y a différentes manières dont un gouverne-
ment peut rompre ses liens avec l’un de ses ressortissants. Cette situation
doit-elle modifier radicalement les chances de celui-ci d’être nommé à un
poste de carrière ? Selon moi, il faut répondre par la négative à cette ques-
tion.

On voit encore moins bien dans quelle mesure le seul changement de rési-
dence devrait avoir un effet défavorable. Souvent, le fait qu’une personne
soit en poste pendant une bonne partie de sa vie d’adulte dans un pays ou
dans une ville où se trouve situé l’organe des Nations Unies pour lequel
elle travaille peut l’amener tout naturellement à y établir sa résidence. J/ ne
faut pas encourager le gouvernement d'origine à manifester en pareil cas une
susceptibilité excessive. Dans ces circonstances, un premier détachement
devrait suffire pour maintenir le fonctionnaire dans ses fonctions et, en
cas de difficultés, une nomination de carrière pourrait être la solution. Le
règlement du personnel n’interdit pas de changer de résidence.

Dans son jugement n° 326 (affaire Fischman, p. 8, par. VID), le Tribunal
administratif a soutenu un point de vue légèrement différent. Il s’est
référé à la circulaire du 19 janvier 1954, aux termes de laquelle:

«La décision d’un fonctionnaire de conserver ou d’acquérir le
statut de résident permanent dans ... le pays [de son lieu d’affectation]
ne va nullement dans le sens des intérêts de Organisation des Na-
tions Unies. Cette décision risque au contraire de nuire aux intérêts
de l'Organisation dans le cas des administrateurs recrutés sur le plan
international... »

Ii me semble que cette conclusion est beaucoup trop catégorique. Res-
treindre ainsi les libertes fondamentales de personnes possédant de
hautes qualités professionnelles risque, pour de nombreuses raisons, de
nuire aux intérêts de Organisation des Nations Unies, en Pempéchant
d’obtenir des fonctionnaires qualifiés ou en lui faisant perdre des per-
sonnes bien adaptées, qui ont passé de longues années à son service et y
ont ainsi acquis une compétence précieuse pour elle.

Appliquées à la présente affaire, ces considérations montrent que le fait
que M. Yakimetz a établi sa résidence permanente à New York et qu’il a
demandé la citoyenneté américaine ne saurait être considéré comme un
obstacle à l’examen de sa candidature à un poste de carrière.

(Signé) Jens EVENSEN.

160
